Citation Nr: 1037335	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-09 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for fatigue.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in November 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that these claims were originally denied in the 
November 2005 rating decision.  The Veteran thereafter filed a 
timely notice of disagreement (NOD) with that decision, and a 
statement of the case (SOC) was issued in February 2007.  The 
Veteran, through her representative, then submitted a VA Form 9.  
However, the evidence reflects that, although the Veteran 
apparently sent the VA Form 9 to her representative for 
submission to VA in March 2007, the document was not received by 
the RO until May 2007, which was beyond the time limit for 
perfecting the appeal.  The Veteran was notified of the 
untimeliness of her substantive appeal in a June 2007 letter, and 
she appealed that decision.  The RO treated the VA Form 9 as a 
new claim to reopen the previously denied claims, and the claims 
were readjudicated as new and material claims in an August 2008 
rating decision, and the Veteran again filed a timely NOD.  
Thereafter, for reasons that are not clear to the Board, the RO 
declared the May 2007 VA Form 9 timely and issued a supplemental 
SOC with respect to the original service connection claims in 
October 2009.  Therefore, as the claims have to this point been 
treated by VA as timely appealed, the Board determines that the 
Board has jurisdiction to adjudicate the original service 
connection claims for fatigue, sinusitis, and allergic rhinitis, 
and new and material evidence is not necessary.  See Percy v. 
Shinseki, 23 Vet. App. 37 (2009).


FINDINGS OF FACT

1. The medical evidence of record does not establish a currently 
diagnosed disorder related to fatigue.

2. The medical evidence of record does not establish a currently 
diagnosed disorder of sinusitis.

3. The Veteran is presumed to have been sound upon entry into 
service.

4. There is not clear and unmistakable evidence that the 
Veteran's allergic rhinitis preexisted service.

5. Allergic rhinitis was present during service and has been 
continuously symptomatic since service.


CONCLUSIONS OF LAW

1. Fatigue was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

2. Sinusitis was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

3. Allergic rhinitis was incurred during the Veteran's military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for 
allergic rhinitis is a full grant of the benefits sought on 
appeal, no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the 
implementing regulations as to that claim.  
The VCAA imposes certain duties upon VA to notify the claimant of 
the shared obligations of the claimant and VA in developing his 
or her claims and to assist the claimant by making reasonable 
efforts to obtain relevant evidence in support of the claims.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in May 2005, prior to the initial unfavorable AOJ decision 
issued in November 2005.  

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist her in developing her 
claims, and her and VA's obligations in providing such evidence 
for consideration.  A March 2006 letter advised her of the 
evidence necessary to substantiate disability ratings and 
effective dates.  The Board acknowledges the untimeliness of this 
notice, but finds that no prejudice to the Veteran has resulted.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider whether 
the Veteran has been prejudiced thereby).  As the Board herein 
concludes that the preponderance of the evidence is against the 
Veteran's service connection claims, all questions as to the 
assignment of disability ratings and effective dates are rendered 
moot.  Therefore, the Board finds that the Veteran was provided 
with all necessary notice under VCAA prior to the initial 
adjudication of the claims. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing her with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, and the report of a September 2005 VA examination were 
reviewed by both the AOJ and the Board in connection with 
adjudication of the claims. 

With regard to the VA examination, the Board notes that once VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the 
examiner documented the Veteran's subjective complaints and 
medical history, and examined the Veteran.  The Board sees that 
the examination request indicates that the claims file was being 
sent for review, but the examiner only stated that medical 
records were reviewed, rather than the claims file.  Therefore, 
the Board presumes that he did not review the entire claims file, 
but only VA medical records to which he would have access.  
However, the mere lack of review of the claims file does not 
alone nullify the value of a medical opinion if the history 
provided to the medical professional was an accurate reflection 
of the Veteran's history as documented in the file.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  In this case, 
the examiner documented the Veteran's complaints of sinusitis in 
service, which the Board observes are not recorded in her service 
treatment records, as well as her complaints of fatigue and 
sinusitis post-service.  The sinusitis, as discussed below is 
also not documented in post-service treatment evidence, nor is 
there any disorder referable to fatigue.  Thus, a review of the 
record does not reveal any information supportive of the 
Veteran's claims that was not made available to the examiner.  
Therefore, the Board concludes that the lack of claims file 
review does not render the examination inadequate, and there is 
nothing to suggest that the examiner's opinion is not 
sufficiently based on the facts of the case or that he reached an 
arbitrary conclusion.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to these issues has been met.  38 C.F.R. 
§ 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

In evaluating a claim for aggravation of a preexisting disorder 
during service, the Board must first determine that the disorder 
preexisted service.  When no preexisting disorder is noted upon 
entry into service, the Veteran is presumed to have been sound 
upon entry and the presumption of soundness arises.  38 U.S.C.A. 
§ 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
However, if a preexisting disorder is noted upon entry into 
service, the Veteran cannot claim service connection for that 
disorder, but the Veteran may bring a claim for service- 
connected aggravation of that disorder.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports."  38 C.F.R. § 
3.304(b).

If a veteran is found to have had a preexisting disability and 
there is an increase in that disability during service, 38 
U.S.C.A. § 1153 provides that a preexisting injury or disease 
will be presumed to have been aggravated during service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  However, aggravation 
will not be conceded where there was no increase in severity of 
the disability during service, based on all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.
The Veteran has the responsibility to establish an increase in 
severity.  See Jensen at 1417.  Such increase must be shown 
through independent medical evidence.  See Paulson v. Brown, 7 
Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1994).  If there is no evidence of injury, complaints, or 
treatment of the preexisting disability in service, an increase 
in severity has not been shown.  However, should such increase be 
established, aggravation is presumed to be the result of service, 
unless rebutted by clear and unmistakable evidence.  38 U.S.C.A. 
§ 1111; Wagner; see also VAOPGCPREC 3-03 (July 16, 2003); 38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  A claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the rebuttal standard attaches.  Cotant v. 
Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-03 (July 
16, 2003).

Any increase in severity must also be permanent.  Recurrence or 
temporary flare-ups of symptoms do not constitute an increase in 
severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 
2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).

The Veteran contends that she has fatigue, sinusitis, and 
allergic rhinitis that began in military service.  Therefore, she 
contends that service connection is warranted for these 
disorders.

Initially, the Board observes that post-service treatment 
evidence relates complaints of fatigue, but does not assign a 
diagnosis to those complaints.  VA treatment records reflect that 
the Veteran has reported fragmented sleep, needing to take naps 
during the day, and sleeping too much.  These complaints are all 
associated with her service-connected adjustment disorder.  At 
the September 2005 VA examiner, the Veteran attributed the 
fatigue to her work and needing to take care of her children when 
she came home.  No separate diagnosis referable to the Veteran's 
fatigue is documented. 

Similarly, the September 2005 VA examiner stated that there was 
no sinusitis present.  The Veteran indicated that she had 
sinusitis mostly in the fall and had had symptoms a week before 
the examination.  However, the record is devoid of any post-
service treatment evidence reflecting a diagnosis of sinusitis.  
A January 2006 CT revealed clear sinuses.  

In light of these facts, the Board concludes that the Veteran 
does not have current disabilities related to fatigue or 
sinusitis.  The Veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., fatigue and headaches she 
associates with her sinuses.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, she is not competent to assign a 
diagnosis to those symptoms or to provide an opinion as to the 
etiology of the claimed disorders.  Only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of currently diagnosed disorder related to fatigue and 
sinus complaints, the Board finds that the Veteran does not have 
current disabilities for which service connection may be 
considered.  Where there is no disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 
1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by 
the above discussion, the preponderance of the evidence is 
against the Veteran's claims of entitlement to service connection 
for fatigue and sinusitis.  Therefore, these claims must be 
denied.

As for the Veteran's allergic rhinitis, the Board observes that 
post-service treatment evidence does demonstrate that the Veteran 
has a current diagnosis of allergic rhinitis.  Additionally, 
allergic rhinitis was documented in a summary of medical care 
during military service and at a January 1997 periodic 
evaluation. 

The Board observes that at her enlistment examination the Veteran 
reported a history of hay fever.  However, the clinical 
examination at that time was normal.  Therefore, the Veteran is 
presumed to have been in sound condition with regard to allergic 
rhinitis upon entrance into service.  38 U.S.C.A. § 1111; Wagner.

Clear and unmistakable evidence may rebut this presumption.  
However, in this case, the only evidence that the Veteran had 
allergic rhinitis prior to service was her report of hay fever at 
enlistment.  There are no treatment records dated prior to 
service that reflect allergic rhinitis, and the Veteran is not 
competent to diagnose her symptoms.  See Espiritu at 494.  
Moreover, at the September 2005 VA examination she associated 
similar symptoms with sinusitis.  The July 2006 VA examiner's 
opinion is in part based on the assumption that the Veteran's 
allergic rhinitis preexisted service, but he does not provide any 
medical foundation for that assumption.  Rather, it appears to be 
based solely on the Veteran's reports of hay fever prior to 
service, which do not rise to the level of clear and unmistakable 
evidence that the allergic rhinitis was present at service 
entrance.  

As the Board has determined that the Veteran's allergic rhinitis 
did not preexist service for the purposes of this decision, it is 
not necessary to determine whether there is clear and 
unmistakable evidence that the disorder was not aggravated by 
service because both elements are needed to rebut the presumption 
of soundness.  Therefore, the Board finds that the presumption of 
soundness is not rebutted in this case, and service connection 
may only be considered based on incurrence in service.

In this regard, the Board reiterates that the evidence reflects 
both a current diagnosis and in-service complaint and diagnosis 
of allergic rhinitis.  Moreover, the July 2006 VA examiner 
indicated that the allergic rhinitis was perennial, to include 
the Veteran's time in service.

Thus, the Board determines that the evidence demonstrates that 
the Veteran's allergic rhinitis was present in service and at 
least as likely as not continuously symptomatic since service to 
the present day.  Accordingly, service connection for allergic 
rhinitis is granted.  
ORDER

Service connection for fatigue is denied.

Service connection for sinusitis is denied. 

Service connection for allergic rhinitis is granted.




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


